Exhibit 10.1




FORM OF INDEMNIFICATION AGREEMENT
This INDEMNIFICATION AGREEMENT (this “Agreement”) is made and entered into as of
--___________, 2020 (the “Effective Date”), by and between Cole Office &
Industrial REIT (CCIT II), Inc., a Maryland corporation (the “Company”), and
_______________ (“Indemnitee”).
WHEREAS, the Company desires to attract and retain the services of highly
qualified individuals, such as Indemnitee, to serve as officers and directors of
the Company;
WHEREAS, at the request of the Company, Indemnitee currently serves as an
officer of the Company and/or a member of the Company’s Board of Directors and
may, therefore, be subjected to claims, suits or Proceedings arising as a result
of his or her service;
WHEREAS, as an inducement to Indemnitee to continue to serve as an officer
and/or director, the Company has agreed to enter into this Agreement to
indemnify and advance expenses and costs incurred by Indemnitee in connection
with any claims, suits or Proceedings arising as a result of his or her service,
to the maximum extent permitted by law and by the charter of the Company,
including his or her service on any committees that have been, or will be,
established by the Company’s Board of Directors;
WHEREAS, Indemnitee is willing to serve, continue to serve and to take on
additional service for or on behalf of the Company on the condition that
Indemnitee be indemnified on the terms set forth in this Agreement; and
WHEREAS, this Agreement is a supplement to and in furtherance of the provisions
of the charter of the Company regarding indemnification and advancement of
expenses and shall not be deemed a substitute therefor, nor to diminish or
abrogate any rights of the Indemnitee thereunder.
NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:
SECTION 1.Definitions. For the purposes of this Agreement:
(a)“Change in Control” means a change in control of the Company occurring after
the Effective Date of a nature that would be required to be reported in response
to Item 6(e) of Schedule 14A of Regulation 14A (or in response to any similar
item on any similar schedule or form) promulgated under the Securities Exchange
Act of 1934, as amended (the “Act”), whether or not the Company is then subject
to such reporting requirement; provided, however, that, without limitation, such
a Change in Control shall be deemed to have occurred if after the Effective Date
(i) any “person” (as such term is used in Sections 13(d) and 14(d) of the Act)
is or becomes the “beneficial owner” (as defined in Rule 13d-3 under the Act),
directly or indirectly, of securities of the Company representing 15% or more of
the combined voting power of all of the Company’s then outstanding securities
entitled to vote generally in the election of directors without the prior
approval of at least two-thirds of the members of the Board of Directors in
office immediately prior to such person attaining such percentage interest;
(ii) there occurs a proxy contest, or the Company is a party to a merger,
consolidation, sale of assets, plan of liquidation or other reorganization not
approved by at least two-thirds of the members of the Board of Directors then in
office, as a consequence of which members of the Board of Directors in office
immediately prior to such transaction or event constitute less than a majority
of the Board of Directors thereafter; or (iii) during any period of two
consecutive years, other than as a result of an event described in clause
(a)(ii) of this Section 1, individuals who at the beginning of such period
constituted the Board of Directors (including for this purpose any new director
whose election or nomination for election by the Company’s stockholders was
approved by the affirmative vote of at least two-thirds of


1

--------------------------------------------------------------------------------




the directors then still in office who were directors at the beginning of such
period) cease for any reason to constitute at least a majority of the Board of
Directors.
(b)“Corporate Status” means the status of a person as a present or former
director, officer, employee or agent of the Company or as a director, trustee,
officer, partner, manager, managing member, fiduciary, employee or agent of any
other foreign or domestic corporation, partnership, limited liability company,
joint venture, trust, employee benefit plan or other enterprise that such person
is or was serving in such capacity at the request of the Company. As a
clarification and without limiting the circumstances in which Indemnitee may be
serving at the request of the Company, service by Indemnitee shall be deemed to
be at the request of the Company if Indemnitee serves or served as a director,
trustee, officer, partner, manager, managing member, fiduciary, employee or
agent of any corporation, partnership, limited liability company, joint venture,
trust, employee benefit plan or other enterprise of which (i) a majority of the
voting power or equity interest is owned directly or indirectly by the Company
or (ii) the management is controlled directly or indirectly by the Company.
(c)“Disinterested Director” means a director of the Company who is not a party
to the Proceeding in respect of which indemnification and/or advancement of
Expenses is sought by Indemnitee.
(d)“Expenses” shall include all reasonable and out-of-pocket attorneys’ fees and
costs, retainers, court costs, transcript costs, fees of experts, witness fees,
travel expenses, duplicating costs, printing and binding costs, telephone
charges, postage, delivery service fees, federal, state, local or foreign taxes
imposed on Indemnitee as a result of the actual or deemed receipt of any
payments under this Agreement, ERISA excise taxes and penalties and all other
disbursements or expenses of the types customarily incurred in connection with
prosecuting, defending, preparing to prosecute or defend, investigating, or
being or preparing to be a witness in or otherwise participating in a
Proceeding. Expenses shall also include Expenses incurred in connection with
asserting compulsory counterclaims that negate a plaintiff’s claims and Expenses
incurred in connection with any appeal resulting from any Proceeding including,
without limitation, the premium, security for and other costs relating to any
cost bond, supersedeas bond or other appeal bond or its equivalent.
(e)“Independent Counsel” means a law firm, or member of a law firm, that is
experienced in matters of corporation law as applicable to Maryland and neither
is, nor in the past five years has been, retained to represent: (i) the Company
or Indemnitee in any matter material to either such party (other than with
respect to matters concerning Indemnitee under this Agreement or of other
indemnitees under similar indemnification agreements), or (ii) any other party
to or participant or witness in the Proceeding giving rise to a claim for
indemnification or advancement of Expenses hereunder. Notwithstanding the
foregoing, the term “Independent Counsel” shall not include any person who,
under the applicable standards of professional conduct then prevailing, would
have a conflict of interest in representing either the Company or Indemnitee in
an action to determine Indemnitee’s rights under this Agreement.
(f) “Proceeding” includes any threatened, pending or completed action, suit,
arbitration, alternate dispute resolution mechanism, investigation, inquiry,
administrative hearing or any other proceeding (whether civil, criminal,
administrative or investigative), including any appeal therefrom. If Indemnitee
reasonably believes that a particular situation may lead to or culminate in the
institution of a Proceeding, such situation may also be considered a
“Proceeding.”
SECTION 2.Indemnification - General. Subject to the limitations of Section 11
hereof, the Company shall indemnify and advance Expenses to Indemnitee as
provided in this Agreement and otherwise to the fullest extent permitted by
Maryland law in effect on the date hereof or to such extent as Maryland law
thereafter from time to time may permit; provided, however, that no change in
Maryland law shall have the effect of reducing the benefits available to
Indemnitee hereunder based on Maryland law as in effect on the


2

--------------------------------------------------------------------------------




date hereof. The rights of Indemnitee provided in this Section 2 shall include,
without limitation, the rights set forth in the other sections of this
Agreement, including any additional indemnification required by Section 2‑418 of
the Maryland General Corporation Law (hereafter, the “MGCL”).
SECTION 3.Rights to Indemnification. Subject to the limitations of Section 11
hereof, if, by reason of Indemnitee’s Corporate Status, Indemnitee was, is, or
is threatened to be made, a party to any Proceeding, Indemnitee shall be
indemnified against all judgments, penalties, fines and amounts paid in
settlement and all Expenses actually and reasonably incurred by Indemnitee or on
Indemnitee’s behalf in connection with such Proceeding, unless it is established
that (a) the act or omission of Indemnitee was material to the matter(s) giving
rise to the Proceeding and (i) was committed in bad faith or (ii) was the result
of active and deliberate dishonesty; (b) Indemnitee actually received an
improper personal benefit in money, property or services; or (c) in the case of
any criminal Proceeding, Indemnitee had reasonable cause to believe that the act
or omission was unlawful.
SECTION 4.Court-Ordered Indemnification. Subject to the limitations of Section
11 hereof, a court of appropriate jurisdiction, upon application of Indemnitee
and such notice as the court shall require, may order indemnification in the
following circumstances:
(a)if it determines Indemnitee is entitled to reimbursement under
Section 2‑418(d)(1) of the MGCL, the court shall order indemnification, in which
case Indemnitee shall be entitled to recover the Expenses of securing such
reimbursement; or
(b)if it determines that Indemnitee is fairly and reasonably entitled to
indemnification in view of all the relevant circumstances, whether or not
Indemnitee (i) has met the standard of conduct set forth in Section 2-418(b) of
the MGCL or (ii) has been adjudged liable for receipt of an improper personal
benefit under Section 2-418(c) of the MGCL, in which case the court may order
such indemnification as the court shall deem proper. However, indemnification
with respect to any Proceeding by or in the right of the Company or in which
liability shall have been adjudged in the circumstances described in Section
2-418(c) of the MGCL shall be limited to Expenses.
SECTION 5.Indemnification for Expenses of a Party Who is Successful. Subject to
the limitations of Section 11 hereof, to the extent that Indemnitee is
successful, on the merits or otherwise, in the defense of any Proceeding to
which he or she is made a party (or otherwise becomes a participant) by reason
of his or her Corporate Status, or in the defense of any claim, issue or matter
in the Proceeding, the Company shall indemnify Indemnitee for all Expenses
(including any fees and expenses of plaintiff’s counsel) actually and reasonably
incurred by Indemnitee or on Indemnitee’s behalf in connection with the
Proceeding, claim, issue or matter in which he or she has been successful. For
purposes of this Section 5, the term “successful on the merits or otherwise”
shall include, but not be limited to, the termination of any claim, issue or
matter in a Proceeding by withdrawal or dismissal, with or without prejudice.
SECTION 6.Indemnification of Expenses of a Witness. Subject to the limitations
of Section 11 hereof, if Indemnitee is or may be, by reason of Indemnitee’s
Corporate Status, made a witness or otherwise asked to participate in any
Proceeding to which Indemnitee is not a party, Indemnitee shall be paid or
reimbursed all Expenses actually and reasonably incurred by Indemnitee or on
Indemnitee’s behalf in connection therewith.
SECTION 7.Advancement of Expenses.
(a)    Subject to the limitations in Section 7(b), the Company shall pay or
reimburse all Expenses reasonably incurred by or on behalf of Indemnitee in
connection with any Proceeding to which Indemnitee is, or is threatened to be
made, a party by reason of Indemnitee’s Corporate Status, in advance of the
final disposition of such Proceeding, from time to time and as incurred, within
ten (10) days after the


3

--------------------------------------------------------------------------------




receipt by the Company of a statement or statements from Indemnitee requesting
such advance or advances. Such statement or statements shall include
satisfactory evidence and documentation as to the amount of such Expenses and
shall be preceded or accompanied by (i) a written affirmation by Indemnitee of
Indemnitee’s good faith belief that he or she has met the standard of conduct
necessary for indemnification by the Company, as authorized by the MGCL, the
Company’s charter and this Agreement and (ii) a written undertaking, in such
form as may be required under applicable law as in effect at the time of the
execution thereof, by or on behalf of Indemnitee to repay the portion of any
Expenses advanced relating to claims, issues or matters in the Proceeding as to
which it shall ultimately be determined that Indemnitee has not met the standard
of conduct and is therefore not entitled to be indemnified against such Expenses
(together with the applicable rate of interest, if the charter of the Company as
in effect at the time so requires). Indemnitee’s written certification together
with a copy of the statement paid or to be paid by Indemnitee shall constitute
satisfactory evidence as to the amount of such Expenses. To the extent that
Expenses advanced to Indemnitee do not relate to a specific claim, issue or
matter in the Proceeding, such Expenses shall be allocated on a reasonable and
proportionate basis. The undertaking required by this Section 7 shall be an
unlimited general obligation by or on behalf of Indemnitee and shall be accepted
without reference to Indemnitee’s financial ability to repay such advanced
Expenses and without any requirement to post security therefor. Advances shall
be unsecured and interest free. Such advances are deemed to be an obligation of
the Company to Indemnitee hereunder, and shall in no event be deemed a personal
loan.
(b)    Notwithstanding the foregoing Section 7(a), the Company shall pay or
reimburse Expenses in advance of the final disposition of a Proceeding only if
(in addition to the procedures required by the MGCL) (i) the Proceeding relates
to acts or omissions with respect to the performance of duties or services on
behalf of the Company, and (ii) the Proceeding was initiated by a third party
who is not a common stockholder of the Company or, if by a common stockholder
acting in his or her capacity as such, a court of competent jurisdiction
approves such advancement.
SECTION 8.Procedure for Determination of Entitlement to Indemnification.
(a)To obtain indemnification under this Agreement, Indemnitee shall submit to
the Company a written request, including therein or therewith such documentation
and information as is reasonably available to Indemnitee and is reasonably
necessary to determine whether and to what extent Indemnitee is entitled to
indemnification. Indemnitee may submit one or more such requests from time to
time and at such time(s) as Indemnitee deems appropriate in Indemnitee’s sole
discretion. The officer of the Company receiving such a request shall, promptly
upon its receipt, advise the Board of Directors in writing that Indemnitee has
requested indemnification.
(b)Upon written request by Indemnitee for indemnification pursuant to the first
sentence of Section 8(a), a determination, if required by applicable law, with
respect to Indemnitee’s entitlement thereto shall promptly be made in the
specific case: (i) if a Change in Control shall have occurred, by Independent
Counsel, in a written opinion to the Board of Directors, a copy of which shall
be delivered to Indemnitee, which Independent Counsel shall be selected by
Indemnitee and approved by the Board of Directors (or a duly authorized
committee thereof) in accordance with Section 2-418(e)(2)(ii) of the MGCL, which
approval will not be unreasonably withheld; or (ii) if a Change in Control shall
not have occurred, (A) by the Board of Directors, by a majority vote of a quorum
consisting of Disinterested Directors or, if such a quorum cannot be obtained,
then by a majority vote of a duly authorized committee of the Board of Directors
consisting solely of one or more Disinterested Directors, or (B) if there are no
Disinterested Directors or if so directed by a majority vote of a quorum of the
Disinterested Directors (or a duly authorized committee thereof), by Independent
Counsel in a written opinion to the Board of Directors, a copy of which shall be
delivered to Indemnitee, which Independent Counsel shall be selected by the
Board of Directors (or a duly authorized committee thereof) in accordance with
Section 2-418(e)(2)(ii) of the MGCL and approved by Indemnitee,


4

--------------------------------------------------------------------------------




which approval will not be unreasonably withheld. If it is determined that
Indemnitee is entitled to indemnification, the Company shall make payment to
Indemnitee in full within ten (10) days after such determination. Indemnitee
shall cooperate with the person, persons or entity making such determination
with respect to Indemnitee’s entitlement to indemnification, including providing
to such person, persons or entity upon reasonable advance request any
documentation or information which is not privileged or otherwise protected from
disclosure and which is reasonably available to Indemnitee and reasonably
necessary to such determination in the discretion of the Board of Directors or
Independent Counsel. Any costs or Expenses (including reasonable attorneys’ fees
and disbursements) incurred by Indemnitee in so cooperating with the person,
persons or entity making such determination or otherwise in connection with
Indemnitee’s request for indemnification shall be borne by the Company
(irrespective of the determination as to Indemnitee’s entitlement to
indemnification) and the Company hereby indemnifies and agrees to hold
Indemnitee harmless therefrom. The Company shall pay the fees and expenses of
Independent Counsel, if one is appointed.
SECTION 9.Presumptions and Effect of Proceedings.
(a)Except as set forth in Section 2-418(b)(3)(ii) of the MGCL, in making any
determination with respect to entitlement to indemnification hereunder, the
person, persons or entity making such determination shall in each case presume
that Indemnitee is entitled to indemnification under this Agreement, and the
Company shall in each case have the burden of proof to overcome that presumption
in connection with the making by any person, persons or entity of any
determination contrary to that presumption.
(b)If the person, persons or entity making the determination whether Indemnitee
is entitled to indemnification shall not have made a determination within sixty
(60) days after receipt by the Company of the request therefor (or, if
Independent Counsel is making the determination, within sixty (60) days after
the appointment of Independent Counsel), the requisite determination of
entitlement to indemnification shall be deemed to have been made and Indemnitee
shall be entitled to such indemnification, in the absence of (i) a misstatement
by Indemnitee of a material fact, or an omission of a material fact necessary to
make Indemnitee’s statement not materially misleading, in connection with the
request for indemnification, or (ii) a prohibition of such indemnification under
Maryland law.
(c)The termination of any Proceeding or of any claim, issue or matter therein by
judgment, order or settlement shall not of itself adversely affect the right of
Indemnitee to indemnification or create a presumption that Indemnitee did not
meet the standard of conduct for indemnification.
SECTION 10.Remedies of Indemnitee.
(a)In the event that (i) a determination is made pursuant to Section 8 that
Indemnitee is not entitled to indemnification under this Agreement, (ii)
advancement of Expenses is not timely made pursuant to Section 7, (iii) no
determination of entitlement to indemnification shall have been made within
sixty (60) days after receipt by the Company of the request for indemnification,
(iv) payment of indemnification is not made within ten (10) days after a
determination of entitlement thereto has been made pursuant to Section 8 or
deemed to have been made pursuant to Section 9(b), Indemnitee shall be entitled
to an adjudication in any court of competent jurisdiction of Indemnitee’s
entitlement to such indemnification or advancement of Expenses. Indemnitee shall
commence any such proceeding seeking an adjudication within 180 days following
the date on which Indemnitee first has the right to commence such proceedings
pursuant to this Section 10(a). The Company shall not oppose Indemnitee’s right
to seek any adjudication. If Indemnitee commences a judicial proceeding pursuant
to this Section 10, Indemnitee shall not be required to reimburse the Company
for any advanced Expenses pursuant to Section 7 of this Agreement until a final
determination is made with respect to Indemnitee’s entitlement to
indemnification (as to which all rights of appeal have been exhausted or
lapsed).


5

--------------------------------------------------------------------------------




(b)In the event that a determination shall have been made pursuant to Section 8
that Indemnitee is not entitled to indemnification, any judicial proceeding
commenced pursuant to this Section 10 shall be conducted in all respects as a de
novo trial on the merits and Indemnitee shall not be prejudiced by reason of
that adverse determination. In any judicial proceeding commenced pursuant to
this Section 10, the Company shall have the burden of proving that Indemnitee is
not entitled to indemnification or advancement of Expenses, as the case may be.
(c)If a determination shall have been made or deemed to have been made pursuant
to Section 8 or 9 that Indemnitee is entitled to indemnification, the Company
shall be bound by such determination in any judicial proceeding commenced
pursuant to this Section 10, absent (i) a misstatement by Indemnitee of a
material fact, or an omission of a material fact necessary to make Indemnitee’s
statement not materially misleading, in connection with the request for
indemnification, or (ii) prohibition of such indemnification under applicable
law or the Company’s charter.
(d)The Company shall, to the fullest extent not prohibited by law, be precluded
from asserting in any judicial proceeding commenced pursuant to this Section 10
that the procedures and presumptions of this Agreement are not valid, binding or
enforceable and shall stipulate in any such court that the Company is bound by
all the provisions of this Agreement.
(e)In the event Indemnitee, pursuant to this Section 10, seeks a judicial
adjudication to enforce Indemnitee’s rights under, or seeks to recover damages
for breach of, this Agreement, Indemnitee shall be entitled to recover from the
Company, and shall be indemnified by the Company against, any and all expenses
of the types described in the definition of Expenses in Section 1 of this
Agreement actually and reasonably incurred by Indemnitee in such judicial
adjudication, but only if Indemnitee prevails therein. If it shall be determined
in said judicial adjudication that Indemnitee is entitled to receive part but
not all of the indemnification or advancement of expenses sought, such expenses
incurred by Indemnitee in connection with such judicial adjudication shall be
appropriately apportioned.
(f)Interest shall be paid by the Company to Indemnitee at the maximum rate
allowed to be charged for judgments under the Courts and Judicial Proceedings
Article of the Annotated Code of Maryland for amounts which the Company pays or
is obligated to pay hereunder for the period commencing with the date on which
Indemnitee requests indemnification, reimbursement or advancement of any
Expenses and ending on the date such payment is made to Indemnitee by the
Company.
(g)The Company and Indemnitee agree that a monetary remedy for breach of this
Agreement, at some later date, may be inadequate, impracticable and difficult of
proof, and further agree that such breach may cause Indemnitee irreparable harm.
Accordingly, the parties hereto agree that Indemnitee may enforce this Agreement
by seeking injunctive relief and/or specific performance hereof, without any
necessity of showing actual damage or irreparable harm and that by seeking
injunctive relief and/or specific performance, Indemnitee shall not be precluded
from seeking or obtaining any other relief to which Indemnitee may be entitled.
Indemnitee shall further be entitled to such specific performance and injunctive
relief, including temporary restraining orders, preliminary injunctions and
permanent injunctions, without the necessity of posting bonds or other
undertakings in connection therewith. The Company acknowledges that, in the
absence of a waiver, a bond or undertaking may be required of Indemnitee by a
court, and the Company hereby waives any such requirement of such a bond or
undertaking.
SECTION 11.Certain Limitations on Indemnification. Notwithstanding any other
provision of this Agreement (other than Section 4), Indemnitee shall not be
entitled to indemnification:
(a)    For any liability or loss suffered by him or her nor shall he or she be
held harmless for any loss or liability suffered by the Company, unless the
following conditions are met: (i) Indemnitee


6

--------------------------------------------------------------------------------




has determined, in good faith, that the course of conduct that caused the loss
or liability was in the best interests of the Company; (ii) Indemnitee was
acting on behalf of or performing services for the Company; (iii) such liability
or loss was not the result, if Indemnitee is not an independent director, of
negligence or misconduct, or, if Indemnitee is an independent director, of gross
negligence or willful misconduct; and (iv) such indemnification is recoverable
only out of the Company’s net assets and not from the Company’s stockholders;
(b)    For any loss or liability arising from an alleged violation of federal or
state securities laws unless one or more of the following conditions are met:
(i) there has been a successful adjudication on the merits of each count
involving alleged material securities law violations as to Indemnitee; (ii) such
claims have been dismissed with prejudice on the merits by a court of competent
jurisdiction as to Indemnitee; or (iii) a court of competent jurisdiction
approves a settlement of the claims against Indemnitee and finds that
indemnification of the settlement and the related costs should be made, and the
court considering the request for indemnification has been advised of the
positions of the Securities and Exchange Commission and of the published
position of any state securities regulatory authority in which securities of the
Company were offered or sold as to indemnification for violations of securities
laws; or
(c)    For any loss or liability in connection with a Proceeding if (x) the
Proceeding is one by or in the right of the Company and Indemnitee is adjudged
to be liable to the Company or (y) Indemnitee is adjudged to be liable on the
basis that personal benefit was improperly received in a Proceeding charging
improper personal benefit to Indemnitee, whether or not involving action in
Indemnitee’s official capacity.
The limitations of this Section 11 will be applicable only if and for so long as
the charter of the Company requires such limitations.
SECTION 12.Defense of the Underlying Proceeding.
(a)Indemnitee shall notify the Company promptly in writing upon being served
with or receiving any summons, citation, subpoena, complaint, indictment,
information, notice, request or other document relating to any Proceeding which
may result in the right to indemnification or the advance of Expenses hereunder
and shall include with such notice a description of the nature of the Proceeding
and a summary of the facts underlying the Proceeding; provided, however, that
the failure to give any such notice shall not disqualify Indemnitee from the
right, or otherwise affect in any manner any right of Indemnitee, to
indemnification or the advance of Expenses under this Agreement unless the
Company’s ability to defend in such Proceeding or to obtain proceeds under any
insurance policy is materially and adversely prejudiced thereby, and then only
to the extent the Company is thereby actually so prejudiced.
(b)Subject to the provisions of the last sentence of this Section 12(b) and of
Section 12(c) below, the Company shall have the right to assume the defense of
Indemnitee in any Proceeding which may give rise to indemnification hereunder
with counsel reasonably acceptable to Indemnitee; provided, however, that the
Company shall notify Indemnitee of any such decision to defend within fifteen
(15) calendar days following receipt of notice of any such Proceeding under
Section 13(a) above. After delivery of such notice, approval of such counsel by
Indemnitee and the retention of such counsel by the Company, the Company will
not be liable to Indemnitee under this Agreement for any fees of counsel
subsequently incurred by Indemnitee with respect to the same Proceeding. The
Company shall not, without the prior written consent of Indemnitee, which shall
not be unreasonably withheld or delayed, consent to the entry of any judgment
against Indemnitee or enter into any settlement or compromise which (i) includes
an admission of fault of Indemnitee, (ii) does not include, as an unconditional
term thereof, the full release of Indemnitee from all liability in respect of
such Proceeding, which release shall be in form and substance reasonably
satisfactory to Indemnitee or (iii) would impose any Expense, judgment, fine,
penalty or limitation on Indemnitee. This Section 12(b) shall not apply to a
Proceeding brought by Indemnitee under Section 10 above.


7

--------------------------------------------------------------------------------




(c)Notwithstanding the provisions of Section 12(b) above, if in a Proceeding to
which Indemnitee is a party by reason of Indemnitee’s Corporate Status, (i)
Indemnitee reasonably concludes, based upon an opinion of counsel approved by
the Company, which approval shall not be unreasonably withheld or delayed, that
he or she may have separate defenses or counterclaims to assert with respect to
any issue which may not be consistent with other defendants in such Proceeding,
(ii) Indemnitee reasonably concludes, based upon an opinion of counsel approved
by the Company, which approval shall not be unreasonably withheld or delayed,
that an actual or apparent conflict of interest or potential conflict of
interest exists between Indemnitee and the Company, or (iii) if the Company
fails to assume the defense of such Proceeding in a timely manner, Indemnitee
shall be entitled to be represented by separate legal counsel of Indemnitee’s
choice, subject to the prior approval of the Company, which shall not be
unreasonably withheld or delayed, at the expense of the Company. In addition, if
the Company fails to comply with any of its obligations under this Agreement or
in the event that the Company or any other person takes any action to declare
this Agreement void or unenforceable, or institutes any Proceeding to deny or to
recover from Indemnitee the benefits intended to be provided to Indemnitee
hereunder, Indemnitee shall have the right to retain counsel of Indemnitee’s
choice, subject to the prior approval of the Company, which shall not be
unreasonably withheld or delayed, at the expense of the Company (subject to
Section 10(e) of this Agreement), to represent Indemnitee in connection with any
such matter. The Company shall not be entitled, without the consent of
Indemnitee, to assume the defense of any claim brought by or in the right of the
Company or as to which counsel for Indemnitee shall have reasonably made the
conclusion provided for in clause (ii) above.
SECTION 13.Non-Exclusivity; Insurance; Subrogation.
(a)The rights of indemnification and to receive advancement of Expenses as
provided by this Agreement shall not be deemed exclusive of any other rights, by
indemnification or otherwise, to which Indemnitee may at any time be entitled
under applicable law, the Company’s charter or bylaws, any agreement, a vote of
the Company’s stockholders, a resolution of the Board of Directors, or
otherwise.
(b)For so long as Indemnitee serves as an officer or a director and for a period
six year thereafter, the Company will cause to be maintained in full force and
effect directors’ and officers’ liability insurance with reputable insurance
companies, with A.M. Best ratings of “A” or better, covering Indemnitee or any
claim made against Indemnitee by reason of his or her Corporate Status, on terms
and conditions deemed appropriate by the Board of Directors, but in any event on
terms and conditions at least as favorable to Indemnitee as the insurance
coverage provided to any other director or officer of the Company. Without in
any way limiting any other obligation under this Agreement, the Company shall
indemnify Indemnitee for any payment by Indemnitee arising out of the amount of
any deductible or retention and the amount of any excess of the aggregate of all
judgments, penalties, fines, settlements and Expenses actually and reasonably
incurred by Indemnitee in connection with a Proceeding over the coverage of any
insurance referred to in the previous sentence. If the Company receives from
Indemnitee any notice of the commencement of a Proceeding, the Company shall
give prompt notice of the commencement of such Proceeding to the insurers in
accordance with the procedures set forth in the policy. The Company shall
thereafter take all necessary or desirable action to cause such insurers to pay,
on behalf of Indemnitee, all amounts payable as a result of such Proceeding in
accordance with the terms of such policy.
(c)In the event of any payment by the Company under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee, who shall execute all papers required and take all
action necessary to secure such rights, including execution of such documents as
are necessary to enable the Company to bring suit to enforce such rights.
(d)The Company shall not be liable under this Agreement to make any payment of
amounts otherwise indemnifiable or payable or reimbursable hereunder if and to
the extent that Indemnitee


8

--------------------------------------------------------------------------------




has otherwise actually received such payment under any insurance policy
maintained by the Company, contract, agreement or otherwise.
SECTION 14.Duration of Agreement. This Agreement shall continue until and
terminate ten (10) years after the date that Indemnitee shall have ceased to
serve as a director, officer, employee, or agent of the Company or of any other
corporation, partnership, limited liability company, joint venture, trust,
employee benefit plan or other enterprise which Indemnitee served at the request
of the Company; provided, however, that the rights of Indemnitee hereunder shall
continue until the final termination of any Proceeding then pending in respect
of which Indemnitee is granted rights of indemnification or advancement of
Expenses hereunder and of any proceeding commenced by Indemnitee pursuant to
Section 10 relating thereto.
SECTION 15.Successors and Assigns.
(a)The indemnification and advance of Expenses provided by, or granted pursuant
to, this Agreement shall be binding upon and be enforceable by the parties
hereto and their respective successors and assigns (including any direct or
indirect successor by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company (which successor
shall be so bound without application of any limitation set forth in Section 11
hereof), shall continue as to an Indemnitee who has ceased to be a director,
officer, employee or agent of the Company or of any other corporation,
partnership, limited liability company, joint venture, trust, employee benefit
plan or other enterprise which such person is or was serving at the request of
the Company, and shall inure to the benefit of Indemnitee and Indemnitee’s
spouse, assigns, heirs, devisees, executors and administrators and other legal
representatives.
(b)The Company shall require and cause any successor (whether direct or indirect
by purchase, merger, consolidation or otherwise) to all, substantially all or a
substantial part, of the business and/or assets of the Company, expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform if no such succession had
taken place.
SECTION 16.Severability. If any provision or provisions of this Agreement shall
be held to be invalid, illegal or unenforceable for any reason whatsoever: (a)
the validity, legality and enforceability of the remaining provisions of this
Agreement (including without limitation, each portion of any Section of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall not
in any way be affected or impaired thereby; (b) such provision or provisions
shall be deemed reformed to the extent necessary to conform to applicable law
and to give the maximum effect to the intent of the parties hereto; and (c) to
the fullest extent possible, the provisions of this Agreement (including,
without limitation, each portion of any Section of this Agreement containing any
such provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent manifested by the provision held invalid, illegal or unenforceable.
SECTION 17.Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same Agreement. Only one
such counterpart signed by the party against whom enforceability is sought need
be produced to evidence the existence of this Agreement.
SECTION 18.Headings. The headings of the paragraphs of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.
SECTION 19.Modification and Waiver. No supplement, modification or amendment of
this Agreement shall be binding unless executed in writing by both of the
parties hereto. No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provisions hereof (whether or
not similar) nor shall such waiver constitute a continuing waiver.


9

--------------------------------------------------------------------------------




SECTION 20.Mutual Acknowledgement. Both the Company and Indemnitee acknowledge
that in certain instances federal law or public policy may prohibit the Company
from indemnifying Indemnitee under this Agreement or otherwise. Indemnitee
understands and acknowledges that the Company shall not be required to provide
indemnification or advance Expenses in violation of applicable law.
SECTION 21.Notice to the Company’s Stockholders. Any indemnification, or
advancement, of Expenses to Indemnitees arising out of a Proceeding by or in the
right of the Company, shall be reported in writing to the stockholders of the
Company with the notice of the next stockholders’ meeting or prior to the
meeting.
SECTION 22.Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given (i)
when delivered by hand (with written confirmation of receipt), (ii) on the next
business day after it is sent by facsimile with confirmation of transmission by
the transmitting equipment, (iii) when received by the addressee, if sent by
certified mail, return receipt requested, or (iv) when received by the
addressee, if sent by a nationally recognized overnight delivery service, return
receipt requested, in each case to the appropriate addresses or facsimile
numbers set forth below (or to such other addresses or facsimile numbers as a
party may designate by written notice to the other party):
(a)If to Indemnitee, to the address set forth under the signature of Indemnitee
below.
(b)If to the Company, to:
Cole Office & Industrial REIT (CCIT II), Inc.
2398 East Camelback Road, 4th Floor
Phoenix, Arizona 85016
Attn: Legal Counsel
SECTION 23.Governing Law. The parties agree that this Agreement shall be
governed by, and construed and enforced in accordance with, the laws of the
State of Maryland without application of the conflict of laws principles
thereof.
SECTION 24.Consent to Jurisdiction. The Company and Indemnitee each hereby
irrevocably consent to jurisdiction and venue of the courts of the State of
Maryland for all purposes in connection with any Proceeding which arises out of
or relates to this Agreement and agree that any Proceeding instituted under this
Agreement shall be commenced, prosecuted and continued only in the courts of the
State of Maryland and specifically, assuming proper jurisdiction, the Circuit
Court for Baltimore City. COMPANY AND INDEMNITEE HEREBY IRREVOCABLY WAIVE ANY
AND ALL RIGHTS TO TRIAL BY JURY IN ANY PROCEEDING ARISING OUT OF OR RELATED TO
THIS AGREEMENT.




[SIGNATURE PAGE FOLLOWS]


10

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first above written.


COMPANY:
COLE OFFICE & INDUSTRIAL REIT (CCIT II), INC.
By:                         
Name:     ___________________________
Title:    ___________________________
INDEMNITEE:
By:                        
Name:    ___________________________
Address:                        








































[Signature Page to Indemnification Agreement]


11